Case 2:20-cv-07159-SB Document 21-13 Filed 10/23/20 Page 1 of 3 Page ID #:251




                   EXHIBIT M
                                                                       Case 2:17-bk-19548-NB
                                                                       Case 2:20-cv-07159-SB Document
                                                                                             Doc 446 21-13    Filed 10/23/20
                                                                                                       Filed 08/09/19         Page
                                                                                                                        Entered    2 of 316:48:25
                                                                                                                                08/09/19  Page ID #:252
                                                                                                                                                   Desc
                                                                                                Main Document Page 1 of 2


                                                                       1    Malhar S. Pagay (CA Bar No. 189289)
                                                                            PACHULSKI STANG ZIEHL & JONES LLP
                                                                       2    10100 Santa Monica Blvd., 13th Floor
                                                                            Los Angeles, California 90067                                   FILED & ENTERED
                                                                       3    Telephone: 310/277-6910
                                                                            Facsimile: 310/201-0760
                                                                       4    E-mail: mpagay@pszjlaw.com                                            AUG 09 2019
                                                                       5    Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                                                             Central District of California
                                                                       6                                                                     BY fortier    DEPUTY CLERK


                                                                       7
                                                                                                                                      CHANGES MADE BY COURT
                                                                       8                                UNITED STATES BANKRUPTCY COURT

                                                                       9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                      10                                       LOS ANGELES DIVISION

                                                                      11   In re:                                             Case No. 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   LAYFIELD & BARRETT, APC,                           Chapter 11
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                  Debtor.             ORDER PROVISIONALLY APPROVING
                                            ATTOR NE YS A T L AW




                                                                                                                              STIPULATION AND TOLLING
                                                                      14                                                      AGREEMENT EXTENDING STATUTES
                                                                                                                              OF LIMITATION RE: PHILIP LAYFIELD
                                                                      15
                                                                                                                              [No Hearing Required]
                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22            TO: MR. PHILIP JAMES LAYFIELD, individually and in whatever capacities he may be

                                                                      23   affiliated with any of the Layfield Parties (as defined in the Stipulation, defined below), RICHARD

                                                                      24   M. PACHULSKI, in his capacity as Trustee, WESLEY H. AVERY, as Trustee, and ALL

                                                                      25   OTHER PARTIES IN INTEREST:

                                                                      26            The Court having considered the Stipulation and Tolling Agreement Extending Statutes of

                                                                      27   Limitation Re: Philip Layfield [Docket No. 445] (the “Stipulation”), dated August 9, 2019, as agreed

                                                                      28   to by Richard M. Pachulski, the Chapter 11 Trustee of the bankruptcy estate of Layfield & Barrett,


                                                                           DOCS_LA:323539.1 51414/001
                                                                       Case 2:17-bk-19548-NB
                                                                       Case 2:20-cv-07159-SB Document
                                                                                             Doc 446 21-13    Filed 10/23/20
                                                                                                       Filed 08/09/19         Page
                                                                                                                        Entered    3 of 316:48:25
                                                                                                                                08/09/19  Page ID #:253
                                                                                                                                                   Desc
                                                                                                Main Document Page 2 of 2


                                                                       1   APC, and Wesley H. Avery, the duly appointed chapter 7 trustee in the bankruptcy case entitled In

                                                                       2   re Philip James Layfield, Case No. 2:18-bk-15829-NB, and good cause appearing therefor,

                                                                       3           IT IS HEREBY ORDERED that

                                                                       4           1.       The Stipulation is provisionally APPROVED, subject to the conditions set forth

                                                                       5                    below.

                                                                       6           2.       The proof of service attached to the Stipulation states that it was served on Mr.

                                                                       7                    Layfield via U.S. mail on August 9, 2019. There is no motion to approve the

                                                                       8                    stipulation, or memorandum of points and authorities, addressing whether Mr.

                                                                       9                    Layfield or any of the Layfield Parties (as defined in the Stipulation) have standing to

                                                                      10                    oppose the relief requested in the Stipulation. This Court expresses no opinion on

                                                                      11                    that issue, but if any party in interest wishes to address that issue, or any other issues
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    relating to the approval of the Stipulation, they are directed to do so no later than the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                    next status conference in the above-captioned case. If any party does raise such
                                            ATTOR NE YS A T L AW




                                                                      14                    issues then this Court contemplates either resolving such issues at the status

                                                                      15                    conference or, if appropriate, setting a briefing schedule and hearing.

                                                                      16           3.       The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                      17   relating to this Order.

                                                                      18                                                      # # #

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                             Date: August 9, 2019
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                 2
                                                                           DOCS_LA:323539.1 51414/001
